ORDER
Respondent was found guilty of criminal contempt under 18 U.S.C. § 401(1). His appeal was affirmed by the United States Court of Appeals. United States v. Bilbro, CA-93-1029-9-22 (4th Cir. decided April 3, 1996). The Board of Commissioners on Grievances and Discipline asks this Court to temporarily suspend respondent from the practice of law in this State pursuant to Paragraph 6 of the Rules on Disciplinary Procedure, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law until further order of this Court.
/s/ Ernest A. Finnev. Jr.. C.J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
/s/ John H. Waller. Jr„ J.
/s/ E.C. Burnett. III. J.